DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMAN P. SOLOWAY on 05/02/2022.

The application has been amended as follows: 

The following amendments have been made to the claims:

Claim 1 Line 12-13 currently states: “to open and close a communication between the Pc port and the Ps port by depending on a movement of the differential pressure valve element driven by an operation force of”. Has been changed to state: --to open and close a communication between the Pc port and the Ps port by 
Claim 8 Line 2 currently states: "wherein the operation member is formed" has been changed to state: --wherein the piston 
Claim 15 Line 3-4 currently states: "the differential pressure valve element in the valve closing direction." Has been changed to state: --the differential pressure valve element in [[the]] a valve closing direction.--
Claim 16 Line 4 currently states: "the pressure-sensitive valve member." Has been changed to state: --the pressure-sensitive valve
Claim 20 Line 3-4 currently states: "the valve closing direction." Has been changed to state: --[[the]]a valve closing direction.--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is:  Tano US 2012/0056113.
Tano US 2012/0056113 discloses the limitations: 
a valve housing 20 provided with a Pc port 26, a Ps port (27,18) and a Pd port 25;
	a main valve 11 which includes a main valve portion 15a configured to come into contact with and to separate from a main valve seat 22 and to open and close a communication (i.e. path defined by port 22) between the Pd port and the Pc port by a drive force of a solenoid (solenoid = 30, ¶0053, ¶0046, ¶0054);
	an intermediate communication path (15j,16) configured to communicate the Pc port with the Ps port (i.e. communicate Pc port 26 with Ps port 27 as shown in Figure 2), and
a pressure-sensitive valve 17 configured to open and close the intermediate communication path (15j,16) by an ambient pressure (by pressure in chambers 28,45, ¶0053).
However, Tano US 2012/0056113 does not disclose the limitations: 
“wherein the valve housing has a differential pressure valve housed therein, the differential pressure valve including a differential pressure valve element and being configured to open and close a communication between the Pc port and the Ps port by a movement of the differential pressure valve element driven by an operation force of a piston operated by a discharge pressure from the Pd port.” In combination with all of the other limitations recited in the independent claim.
Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746